TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00227-CV


Dennis B. Karbach, Appellant

v.


Steven Alan Markham; Karen Jordan-Markham; U.S. Black Diamond, Inc. and Strategic
Development, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. GN300450, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellees have filed a motion to dismiss this appeal for lack of jurisdiction because
the judgment is not final and appealable.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001).  A review of the clerk's record shows the trial court's "Order Granting [Appellees'] Motion
for Partial Summary Judgment" renders a take-nothing judgment on all of appellant's claims against
all appellees "with the exception of [appellant's] claim for breach of contract against Strategic
Development, Inc."  Therefore, the judgment does not dispose of all parties and claims.  There is no
indication in the language of the judgment or on the record of any intent on the trial court's part to
render a final judgment. (1) See id.
	This court has jurisdiction only over final judgments and certain types of interlocutory
appeals.  See id.; Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998).  As this appeal neither
arises from a final judgment nor an appealable interlocutory judgment, we dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).


 
W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   May 27, 2004
1.        There is no indication in the motion to dismiss or response that any action that would create a
final judgment, such as a request for a severance or motion for non-suit with regard to the
unadjudicated claims, is pending.